- Prepared by EDGARX.com 722 Bu r leson Street Corpus Christi Texas 78402 Phone: 361/883-5591 Fax: 361/ 8 83-7619 www.torminerals.com For Release at 3:05 PM CT on 3/3/16 TOR Minerals International, Inc. Reports Fourth Quarter and Year-end 2015 Financial Results CORPUS CHRISTI, Texas, March 3, 2016  TOR Minerals International, Inc. (Nasdaq: TORM), producer of high performance specialty minerals, today announced its financial results for the fourth quarter and year-ended December 31, 2015. Full-year 2015 summary 2015 net sales decreased 21% to $37.1 million 2015 net loss o f $6.4 million, versus 2014 net loss of $554,000 2015 loss per diluted share of ($2.11) per share, versus net loss pe r diluted share of $(0.18) 2015 Adjusted EBITDA of $2.1 million, versus $5.1 million during 2014 2015 cash flow from operations of $3.4 million, vers u s 2014 cash flow from operations of $4.6 million Annual Sales Comparison by % Change Product Group (in 000's) 2015 vs. 2014 Specialty Aluminas $ $ -23 % Barium Sulfate and Other Products -4 % TiO 2 Pigments -28 % Total $ $ -21 % During 2015, net sales decreased 2 1 percent primarily due to a decrease in volumes across all product categorie s and, to a lesser extent, from the negative effect of foreign currency tra n slation and lower average selling prices. The negative effect of foreign currency translation was responsible for approximately 20 to 25 percent of the decrease in each of the three products groups. The decrease in specialty alumina sales was primarily due to lower unit volumes from a U.S. large customer, which was only part i ally offset by increased volumes in Europe and increased volumes of the Companys Haltex/ Optiload products. T h e decrease in TiO2 pigments sales was primarily due to lower unit volumes resulting from continued weakness in the global TiO2 market, as well as aggressive pricing pressure from producers of white TiO2 in China and other producers. During 2015, gross margin decreased 9.1 percentage points to 5.1 percent of sales. Due to continued weakness in the TiO2 market, the Company recorded a $1.7 million non-cash inventory adjustment to further reduce the carrying value of its TiO2 finished goods and raw materials, as well as a reserve for obsolescence inventory. The remaining year-over-year decrease in gross margin was related to lower average selling prices and lower utilization at the Companys plant in Malaysia. The Company also recorded a separate non-cash charge of $2.9 million during the fourth quarter of 2015 related to the loss of disposal of its TiO2 feedstock production fixed assets, as management determined that it was more cost effective to continue purchasing feedstock material for its TiO2-based products from alternate sources than to resume production at its Malaysian facility. During 2015, operating expenses decreased seven percent to $4.7 million, as lower salaries expense was partially offset by an increase in bad debt expense. During 2015, net loss was $6.4 million, or ($2.11) per diluted share, as compared to net loss of $554,000, or ($0.18) per diluted share, during the same period a year ago. Our outlook for our Specialty Alumina business is positive. Despite the downturn in the European economy, specialty alumina sales volumes in Europe increased four percent year over year. In anticipation of growth from existing products and new large-volume applications, we invested in our Specialty Alumina production facilities during 2015, more than doubling the plants capacity, commented Dr. Olaf Karasch, Chief Executive Officer. Our TiO2 business remained challenged by persistent pricing pressure from Chinese producers that is affecting the entire industry. While difficult market conditions are expected to persist in the TiO2 industry, we have taken significant cost out of our TiO2 business such that we believe that we can produce income from this segment at low volume levels. Despite the revenue challenges and significant non-cash charges, our operations delivered a substantial cash flow during 2015, generating $3.4 million in cash flow from operations, which was re-invested to add capacity to our alumina operations. Fourth quarter summary 4Q15 net sales decreased 19% to $8.0 million 4Q15 net loss of $5.9 million, versus 4Q14 net loss of $1.7 million 4Q15 loss per share of ($1.97), versus 4Q14 net loss per diluted share of ($0.57) 4Q15 cash flow from operations of $37,000, versus 4Q14 cash used in operations of ($53,000) Quarterly Sales Comparison by Product Group (in 000's) 4Q15 4Q14 % Change Specialty Aluminas $ $ -24 % Barium Sulfate and Other Products 2 % TiO 2 Pigments -26 % Total $ $ -19 % During the fourth quarter, net sales decreased 19 percent to $8.0 million, as we experienced a 24 percent decrease in Specialty Aluminas and a 26 percent decrease in TiO2 Pigments, which was partially offset by a 2 percent increase in our Barium Sulfate and Other Products sales. The decrease in Specialty Alumina sales was primarily due to lower unit volumes from a large customer and the negative affect of foreign currency translation, which was only partially offset by increased volumes in Europe and increase volumes of the Companys Haltex/ Optiload products. In addition to the negative effect of foreign currency translation, the decrease in TiO2 pigment sales was due to lower volume and lower average selling price related to the continued pricing pressure from Chinese producers. Despite the negative affect of foreign currency translation, sales of Barium Sulfate and Other Products increased two percent during the fourth quarter. The increase in sales of Barium Sulfate and Other Products was due to both new business and expanded use by existing customers. Year-over-year comparisons during the fourth quarter income/(loss) were made difficult due to significant non-cash charges during both periods. During the fourth quarter, operating expenses increased 22 percent to $4.4 million, primarily related to the non-cash loss on disposal of assets at the Companys Malaysian subsidiary related to the SR production. During the fourth quarter, net loss available to common shareholders was $5.9 million, or ($1.97) per diluted share, as compared to net loss of $1.7 million, or ($0.57) per diluted share, during the same period a year ago. Due to the strategic moves we have made to diversify our revenue base, position the company for growth and lower our cost structure in an effort improve returns, we are better positioned to weather the headwinds that have resulted in disappointing financial comparisons this year, and remain optimistic about our business for the next several years, said Dr. Karasch. We expect our specialty alumina and barium sulfate business to resume volume growth from current levels and we remain optimistic about the outlook for these categories for the next several years. To meet anticipated demand for existing and new specialty alumina applications, we are completing the process of expanding our production capacity. Growth in other areas of our business has diversified our revenue base and resulted in our TiO2 business having less impact on our overall results. In addition, by significantly lowering our cost structure and inventory requirements, we are better positioned to generate positive contribution from our TiO2 business despite difficult market conditions that are likely to persist for the next several years. Overall, we intend to drive improvement in returns with faster inventory turnover and lower production costs, while refocusing investment in areas that can provide opportunities for greater growth and contribute attractive returns. TOR Minerals will host a conference call at 5:00 p.m. Eastern, 4:00 p.m. Central Time, on March 3, 2016, to further discuss fourth quarter and full year results. The call will be simultaneously webcast, and can be accessed via the News section on the Company's website, www.torminerals.com . Investors and interested parties may participate in the call by dialing 877-407-8033 and referring to conference ID # 13630651. Headquartered in Corpus Christi, Texas, TOR Minerals International is a global manufacturer and marketer of specialty mineral and pigment products for high performance applications with manufacturing and regional offices located in the United States, Netherlands and Malaysia. This statement provides forward-looking information as that term is defined in the Private Securities Litigation Reform Act of 1995, and, therefore, is subject to certain risks and uncertainties. There can be no assurance that the actual results, business conditions, business developments, losses and contingencies and local and foreign factors will not differ materially from those suggested in the forward-looking statements as a result of various factors, including market conditions, general economic conditions, including the present slowdown in U.S. construction and the risks of a general business slow down or recession, the increasing cost of energy, raw materials and labor, competition, the receptivity of the markets for our anticipated new products, advances in technology, changes in foreign currency rates, freight price increase, commodity price increases, delays in delivery of required equipment and other factors. Non-GAAP Financial Measures and Pro-Forma Results This press release includes the following financial measure defined as "non-GAAP financial measures" by the Securities and Exchange Commission: Adjusted-EBITDA. Adjusted-EBITDA may be different from non-GAAP financial measures used by other companies. The presentation of this financial information, which is not prepared under any comprehensive set of accounting rules or principles, is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with generally accepted accounting principles. Reconciliations of this non-GAAP financial measures to the nearest comparable GAAP measures is provided in the table below. Non-GAAP EBITDA includes items such as impairment charges, allowance for doubtful accounts, non-cash charges related to inventory impairments and and non-cash charges related to the disposal of assets. The Company believes this non-GAAP measure provides useful information to both management and investors by excluding certain expenses, gains and losses or net purchases of property and equipment, as the case may be, which may not be indicative of its core operation results and business outlook. Contact for Further Information: Dave Mossberg Three Part Advisors, LLC 817-310-0051 TOR Minerals International, Inc. and Subsidiaries Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Twelve Months Ended December 31, Ended December 31, NET SALES $ Cost of sales GROSS MARGIN ) Technical services and research and development 35 49 General, administrative and selling expenses Loss on disposal/impairment of assets OPERATING LOSS ) OTHER INCOME(EXPENSE): Interest expense ) Gain (loss) on foreign currency exchange rate (3 ) ) Other, net income (expense) 6 18 24 28 Total Other Income (Expense) ) 43 ) ) LOSS BEFORE INCOME TAX ) Income tax (benefit) expense ) ) NET LOSS $ ) $ ) $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted TOR Minerals International, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except per share amounts) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ 813 $ 2,657 Trade accounts receivable, net 3,534 4,915 Inventories, net 13,988 20,175 Other current assets 878 752 Total current assets 19,213 28,499 PROPERTY, PLANT AND EQUIPMENT, net 17,472 18,889 DEFERRED TAX ASSET, foreign 19 716 OTHER ASSETS 4 22 Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 2,432 $ 3,318 Accrued expenses 1,007 1,832 Notes payable under lines of credit 179 886 Export credit refinancing facility 1,108 2,777 Current maturities of long-termdebt  financial institutions 1,485 1,113 Total current liabilities 6,211 9,926 LONG-TERM DEBT- FINANCIAL INSTITUTIONS 3,479 1,607 DEFERRED TAX LIABILITY, domestic 262 581 Total liabilities 9,952 12,114 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock $1.25 par value: authorized, 6,000 shares; 3,014 shares issued and outstanding at December 31, 2015 and 2014 3,767 3,767 Additional paid-in capital 29,636 29,503 (Accumulated deficit) Retained earnings (5,265 ) 1,099 Accumulated other comprehensive income (loss) (1,382 ) 1,643 Total shareholders' equity 26,756 36,012 Total Liabilities and Shareholders' Equity $ $ TOR Minerals International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In thousands) Years Ended December 31, CASHFLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Inventory impairment - Loss on disposal/impairment of assets Share-based compensation Deferred income tax expense (benefit) ) Provision (benefit) for bad debts ) Changes in working capital: Trade accounts receivables ) Inventories ) Other current assets ) ) Federal income tax refund - Accounts payable and accrued expenses ) Net cash provided by operating activities CASHFLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 18 - Net cash used in investing activities ) ) CASHFLOWS FROM FINANCING ACTIVITIES: Proceeds from lines of credit Payments on lines of credit ) ) Proceeds from export credit refinancing facility Payments on export credit refinancing facility ) ) Payments on capital lease - ) Proceeds from long-term bank debt - Payments on long-term bank debt ) ) Proceeds from the issuance of common stock, and exercise of common stock options - 12 Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate fluctuations on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental cash flow disclosures: Interest paid $ $ Income taxes paid $ $ Non-cash investing activities: Capital expenditures financed through accounts payable and accrued expenses $ $ - TOR Minerals International, Inc. and Subsidiaries Reconciliation of Non-GAAP Items (In thousands) (Unaudited) Twelve Months Ended December 31, Net Loss $ ) $ ) Adjustments: Depreciation and Amortization Interest Expense Bad Debt Expense ) (Gain) Loss on Foreign Currency Exchange Rate ) Income Tax (benefit) expense ) Non-cash Inventory Impairment - Non-Cash Loss on Disposal/Impairment of Assets Adjusted EBITDA $ $
